Case 3:20-cv-01311-HES-JBT Document 4 Filed 12/08/20 Page 1 of 6 PageID 201

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

JAMES C. CURRY,
Petitioner,
VS. Case No. 3:20-cv-1311-J-20JBT

SECRETARY, FLORIDA DEPARTMENT
OF CORRECTIONS, et al.,

Respondents.

 

ORDER
I. INTRODUCTION
Petitioner James C. Curry, proceeding on a Petition Under 28 U.S.C. § 2254
for Writ of Habeas Corpus By a Person in State Custody (Petition) (Doc. 1), challenges
his state court (Duval County) conviction for sexual battery, burglary with battery,
and kidnapping.! Petitioner, through his Petition, claims he is detained “in violation
of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2241(c)(3).
Upon review, the Court concludes Petitioner is not entitled to habeas relief and the

Petition should be denied and the case dismissed.

 

| For the Petition, the Court references the page numbers assigned by the electronic
filing system.

 
Case 3:20-cv-01311-HES-JBT Document 4 Filed 12/08/20 Page 2 of 6 PagelD 202

The Antiterrorism and Effective Death Penalty Act (AEDPA) governs a state

prisoner's federal petition for habeas corpus and “prescribes a deferential framework

for evaluating issues previously decided in state court[,]” Sealey v. Warden, Ga.

Diagnostic Prison, 954 F.3d 1338, 1354 (11th Cir. 2020) (citation omitted), petition

for cert. filed, (U.S. Nov. 6, 2020), limiting a federal court’s authority to award habeas

relief. See 28 U.S.C. § 2254; Shoop v. Hill, 1389 S. Ct. 504, 506 (2019) (per curiam)

(recognizing AEDPA imposes “important limitations on the power of federal courts to

overturn the judgments of state courts in criminal cases").

explains:

[federal courts] are prohibited from granting a_ state
prisoner’s habeas corpus petition unless the relevant state
court decision on the merits of the petitioner’s claim ‘was
contrary to, or involved an unreasonable application of,
clearly established Federal law, as determined by the
Supreme Court of the United States,’ or (2) ‘was based on
an unreasonable determination of the facts in light of the
evidence presented in the State court proceeding.’

The Eleventh Circuit

James v. Warden, Holman Correctional Facility, 957 F.3d 1184, 1190 (11th Cir. 2020)

(quoting 28 U.S.C. § 2254(d)(1)-(2)), petition for cert. filed, (U.S. Nov. 18, 2020).

high hurdle is further described:

A decision is “contrary to” clearly established federal
law if the state court applied a rule that contradicts
governing Supreme Court precedent, or if it reached a
different conclusion than the Supreme Court did in a case
involving materially indistinguishable facts. Williams v.
Taylor, 529 U.S. 362, 412-13, 120 S. Ct. 1495, 146 L.Ed.2d
389 (2000). A state court decision involves an
“unreasonable application” of clearly established federal
law if the court identifies the correct legal principle but
applies it unreasonably to the facts before it. Id. “The

2

 

This
Case 3:20-cv-01311-HES-JBT Document 4 Filed 12/08/20 Page 3 of 6 PagelD 203

question under AEDPA is not whether a federal court
believes the state court’s determination was incorrect but
whether that determination was unreasonable — a
substantially higher threshold.” Schriro v. Landrigan,
550 U.S. 465, 127 S. Ct. 1933, 167 L.Ed.2d 836 (2007).

 

James, 957 F.3d at 1190-91.

 

A state court's finding of fact, whether a state trial court or appellate court, is
entitled to a presumption of correctness under 28 U.S.C. § 2254(e)(1). “The state
court’s factual determinations are presumed correct, absent clear and convincing
evidence to the contrary.” Sealey, 954 F.3d at 1354 (quoting 28 U.S.C. § 2254(e)(1)),
This presumption of correctness, however, applies only to findings of fact, not mixed
determinations of law and fact. Brannan v. GDCP Warden, 541 F. App'x 901, 903-
904 (11th Cir. 2013) (per curiam) (recognizing the distinction between a pure question
of fact from a mixed question of law and fact), cert. denied, 573 U.S. 906 (2014).
Furthermore, the second prong of § 2254(d), requires this Court to “accord the state
trial court [determination of the facts] substantial deference.” Dallas v. Warden, 964
F.3d 1285, 1302 (11th Cir. 2020) (quoting Brumfield _v. Cain, 576 U.S. 305, 314
(2015)). As such, a federal district court may not supersede a state trial court’s
determination simply because reasonable minds may disagree about the finding. Id.
(quotation and citation omitted).

Of import, where there has been one reasoned state court judgment rejecting
a federal claim followed by an unexplained order upholding that judgement, federal

habeas courts employ a "look through" presumption: "the federal court should ‘look

 
Case 3:20-cv-01311-HES-JBT Document 4 Filed 12/08/20 Page 4 of 6 PagelD 204

through’ the unexplained decision to the last related state-court decision that does
provide a relevant rationale. It should then presume that the unexplained decision
adopted the same reasoning." Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018)
(Wilson),
II. GROUND ONE

CLAIM ONE: Petitioner was denied inherent substantive

due process protection of the Fifth and Fourteenth

Amendment[s] of the U.S. Constitution when the state

lower court’s [sic] denied Petitioner’s guaranteed

procedural due process right to appeal a final order of his

motion for postconviction relief.
Petition at 8.

In his supporting facts, Petitioner explains, the state circuit court denied his
motion for postconviction relief but failed to address one ground, ground ten. Id.
Petitioner appealed the denial of post-conviction relief, noting that the circuit court
had failed to address ground ten. Id. at 9. The First District Court of Appeal
affirmed per curiam. Id. at 9,25. As relief, Petitioner asks this Court: “[t]o afford
Petitioner the legal constitutional right to review a final order of all grounds
presented in his Motion for Postconviction Relief.” Id. at 36.

Petitioner's claim raised in ground one does not present a viable claim for post-
conviction relief. He is claiming a defect in a state collateral proceeding. Sucha
claim is not cognizable on federal habeas review as “defects in state collateral

proceedings do not provide a basis for habeas relief.” Carroll v. Sec’y, DOC, 574 F.3d

1354, 13865 (11th Cir.) (citations omitted), cert. denied, 558 U.S. 995 (2009).

 
Case 3:20-cv-01311-HES-JBT Document 4 Filed 12/08/20 Page 5 of 6 PagelD 205

Thus, the claim raised in ground one is not a claim of constitutional dimension.
Alston v. Dep’t of Corr., Fla., 610 F.3d 1318, 1325-26 (11th Cir.) (recognizing that
challenges to a collateral proceeding do not undermine the legality of the conviction
itself; therefore, habeas relief is inappropriate), cert. denied, 562 U.S. 1113 (2010).
See Jeffus v. Sec’y, Fla. Dep’t of Corr., 759 F. App’x 773, 776 (11th Cir. 2018) (per
curiam) (finding claims concerning alleged defects in subsequent habeas proceedings
are not cognizable under § 2254 as they do not undermine the legality of the
petitioner’s detention or conviction). As such, Petitioner is not entitled to habeas
relief on ground one.

Therefore, it is now

ORDERED AND ADJUDGED:

1. The Petition for Writ of Habeas Corpus (Doc. 1) is DENIED.

2. This action is DISMISSED WITH PREJUDICE.

3. The Clerk shall enter judgment accordingly and close this case.

4. If Petitioner appeals the denial of his Petition for Writ of Habeas Corpus
(Doc. 1), the Court denies a certificate of appealability.2 Because this Court

has determined that a certificate of appealability is not warranted, the Clerk shall

 

2 This Court should issue a certificate of appealability only if a petitioner makes "a substantial
showing of the denial of a constitutional right." 28 U.S.C. § 2253(c)(2).. To make this substantial
showing, Petitioner "must demonstrate that reasonable jurists would find the district court's
assessment of the constitutional claims debatable or wrong," Tennard v. Dretke, 542 U.S. 274, 282
(2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), or that "the issues presented were
‘adequate to deserve encouragement to proceed further,"" Miller-El v. Cockrell, 537 U.S. 322, 335-36
(2003) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 n.4 (1983)). Upon due consideration, this Court
will deny a certificate of appealability.

om

 
Case 3:20-cv-01311-HES-JBT Document 4 Filed 12/08/20 Page 6 of 6 PagelD 206

terminate from the pending motions report any motion to proceed on appeal as a

pauper that may be filed in this case. Such termination shall serve as a denial of the

motion.

DONE AND ORDERED at Jacksonville, Florida, this 4 day of

December, 2020.

/
l/s

/ / *

 

UNIDED STATES DISTRICT JUDGE
ff c a

/

sa 12/4
C:
James C. Curry

 
